Case 20-11271      Doc 19     Filed 01/12/21 Entered 01/12/21 09:43:57         Desc Main
                                Document     Page 1 of 6



                       UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

 ____________________________________
                                     )
 IN RE:                              )                      Chapter 13
 CARMELO CREED                       )                      Case No.: 20-11271
        Debtor,                      )
 ____________________________________)


                   MOTION TO AMEND THE CHAPTER 13 PLAN

        Now comes the Debtor, Carmelo Creed, through counsel and hereby requests this

 Honorable Court allow him to amend the Chapter 13 Plan. As reasons therefore, the

 debtor state as follows:

        1.      The Amended Chapter 13 Plan accurately treats all creditors based on the

                claim register.

        WHEREFORE, Debtor, Carmelo Creed, hereby requests the court allow him to

 amend the Chapter 13 Plan.

                                             Respectfully Submitted,
                                             The Debtor,
                                             By His Attorney,

                                             /s/ Peter M. Daigle______________
                                             Peter M. Daigle, Esquire
                                             BBO # 640517
                                             1550 Falmouth Road, Suite 10
                                             Centerville, MA 02632
 Dated: January 12, 2021                     (508) 771-7444




                              CERTIFICATE OF SERVICE
Case 20-11271        Doc 19   Filed 01/12/21 Entered 01/12/21 09:43:57            Desc Main
                                Document     Page 2 of 6



          I hereby certify that I have caused a duplicate copy of the above to be served upon
 all parties of record by electronic e-mail and first class mail.

                                               /s/ Peter M. Daigle__________________
                                               Peter M. Daigle, Esquire
 Dated: January 12, 2021

 Electronic Mail:

 Carolyn Bankowski, U.S. Trustee
 John Fitzgerald, Asst. U.S. Trustee

 First Class Mail:
 Alisa Katz Campbell
 P.O. Box 251
 Stoughton, MA 02072
 Alisa Katz, Esq.
 Alisa Katz Campbell, P.C.
 PO Box 251
 Stoughton, MA 02072
 American Express
 Correspondence/Bankruptcy
 PO Box 981540
 El Paso, TX 79998
 American Express
 PO Box 297871
 Fort Lauderdale, FL 33329
 Bank of America
 4909 Savarese Circle
 Fl1-908-01-50
 Tampa, FL 33634
 Bank of America
 c/o Capital Management Services, LP
 698 1/2 South Ogden Street
 Buffalo, NY 14206
 Bank of America
 PO Box 982238
 El Paso, TX 79998
 Bank of America, N.A.
 P O Box 982284
 EL PASO, TX 79998-2238
Case 20-11271     Doc 19      Filed 01/12/21 Entered 01/12/21 09:43:57   Desc Main
                                Document     Page 3 of 6



 Barclays Bank Delaware
 PO Box 8803
 Wilmington, DE 19899
 Barclays Bank Delaware
 c/o Financial Recovey Services, Inc.
 PO Box 385908
 Minneapolis, MN 55438
 Barclays Bank Delaware/JetBlue Card
 Attn: Correspondence
 PO Box 8801
 Wilmington, DE 19899
 Capital Management Services, LP
 698 1/2 South Ogden Street
 Buffalo, NY 14206
 Capital One
 Attn: Bankruptcy
 Po Box 30285
 Salt Lake City, UT 84130
 Capital One
 Po Box 30281
 Salt Lake City, UT 84130
 Cavalry Portfolio Services
 PO Box 27288
 Tempe, AZ 85285
 Cavalry Portfolio Svc/Citi Aadvantage NA
 Attn: Bankruptcy Department
 500 Summit Lake, Suite 400
 Valhalla, NY 10595
 Cavalry SPV I, LLC as assignee of Citibank,
 N.A.
 500 Summit Lake Drive Ste 400
 Valhalla, NY 10595
 Chase Card Services
 Attn: Bankruptcy
 PO Box 15298
 Wilmington, DE 19850
 Chase Card Services
 c/o GC Services limited Partnership
 PO Box 1280
Case 20-11271       Doc 19   Filed 01/12/21 Entered 01/12/21 09:43:57   Desc Main
                               Document     Page 4 of 6



 Oaks, PA 19456
 Chase Card Services
 PO Box 15369
 Wilmington, DE 19850
 Credit Control, LLC
 5757 Phantom Drive
 Suite 330
 Hazelwood, MO 63042
 Financial Recovery Services Inc
 PO Box 385908
 Minneapolis, MN 55438
 GC Services Ltd Partnership
 PO Box 1545
 Houston, TX 77251
 Internal Revenue Service
 PO Box 7346
 Philadelphia, PA 19101
 JPMorgan Chase Bank, N.A.
 s/b/m/t Chase Bank USA, N.A.
 c/o National Bankruptcy Services, LLC
 P.O. Box 9013
 Addison, Texas 75001
 JPMorgan Chase Bank, N.A.
 s/b/m/t Chase Bank USA, N.A.
 c/o National Bankruptcy Services, LLC
 P.O. Box 9013
 Addison, Texas 75001
 Massachusetts Department of Revenue
 Bankruptcy Unit
 P.O. Box 9564
 Boston, MA 02114
 Midland Credit Management
 PO Box 301030
 Los Angeles, CA 90030
 Midland Credit Management, Inc.
 PO Box 2037
 Warren, MI 48090
 MOHELA
 633 Spirit Drive
Case 20-11271     Doc 19       Filed 01/12/21 Entered 01/12/21 09:43:57   Desc Main
                                 Document     Page 5 of 6



 Chesterfield, MO 63005
 MOHELA
 Attn: Bankruptcy
 633 Spirit Dr
 Chesterfield, MO 63005
 Nationwide Credit, Inc.
 PO Box 14581
 Des Moines, IA 50306
 NCB Management Service
 PO Box 1099
 Langhorne, PA 19047
 Performance Finance
 10509 Professional Circle S
 Reno, NV 89521
 Petro Holdings, Inc.
 D/B/A: Atlas Glen-Mor Oil Co.
 295 Eastern Ave
 Chelsea, MA 02150
 Portfolio Recovery Associates, LLC
 POB 41067
 NORFOLK, VA 23541
 Quicken Loans
 1050 Woodward Ave
 Detroit, MI 48226
 Quicken Loans
 Attn: Bankruptcy
 1050 Woodward Avenue
 Detroit, MI 48226
 Quicken Loans, LLC
 635 Woodward Avenue
 Detroit, MI 48226
 Schreiber/Cohen LLC
 53 Stiles Road
 Suite A102
 Salem, NH 03079
 Sunrise Credit Services, Inc.
 PO Box 9100
 Farmingdale, NY 11735
Case 20-11271   Doc 19   Filed 01/12/21 Entered 01/12/21 09:43:57   Desc Main
                           Document     Page 6 of 6



 Wayfinder BK as agent for Performance Finance
 PO Box 64090
 Tucson, AZ 85728-4090
